DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4, 5, 8, 12 ,15, 16, 18 and19 are rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al. [US 2019/0109513] in view of Perry et al. [US 2014/0035426].
Claim 1, Bethge et al. discloses an article [1; annotated Figure 2 below] comprising: one or more insulators [5] having a plurality of recesses [7/8], comprising: a first portion [first portion; annotated Figure 2] comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor [first conductor 4; annotated Figure 2] and at least a portion of a first cooling channel [first cooling channel 7; annotated Figure 2] are overlappingly disposed in a recess of the first set of recesses [annotated Figure 2]; and a second portion [second portion; annotated Figure 2] comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor [4 back] and at least a portion of a second cooling channel [7 back] are disposed in at least one recess of the second set of recesses, wherein the at least a portion of the first conductor [secon conductor 4; annotated Figure 2] is disposed within the at least a portion of the first cooling channel [7 front] and at least a portion of the second conductor [4 rear] is disposed within the at least a portion of the second cooling channel [7 rear].

    PNG
    media_image1.png
    1003
    1060
    media_image1.png
    Greyscale

Bethge et al. fails to teach that the insulator [5] is ceramic.
Perry et al teaches that an insulator for a conductor can be made from ceramic paragraph 0018].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the insulator of Bethge et al. from a ceramic material as 
Claim 2, Bethge et al. as modified discloses the article according to claim 1, wherein Bethge et al. further discloses that the at least a portion of the first cooling channel is in fluid communication with the at least a portion of the second cooling channel [Figure 2].
Claim 4, Bethge et al. as modified discloses the article according to claim 1, wherein Bethge et al. further discloses that the one or more ceramic insulators have a monolithic structure [Figure 2].
Claim 5, Bethge et al. as modified discloses the article according to claim 1, wherein Perry et al. further teaches that ceramic insulation used on the winding in a stator can comprise alumina [paragraph 0018].
Claim 8, Bethge et al. as modified discloses the article according to claim 1, wherein Bethge et al. further discloses that the at least a portion of the first cooling channel and the at least a portion of the first conductor extend through the recess [Figure 2].  
Claim 12, Bethge et al. as modified discloses a system [41; Figure 13] comprising: a stator [39] comprising the article of claim 1; and a rotor [40], wherein the rotor is configured to rotate relative to the stator [paragraph 0120 and 0122].
Claim 15, Bethge et al. discloses an article [1; annotated Figure 2 above] comprising: one or more insulators [5] having a plurality of recesses, comprising: a first portion [first portion; annotated Figure 2] comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor [first conductor 4; annotated Figure 2] and at least a portion of a first cooling channel  [first cooling channel 7; annotated Figure 2] are overlappingly disposed in a recess of the first set of recesses [annotated Figure 2] and wherein at least a portion of the first conductor is disposed within at least a portion of the first cooling channel [annotated Figure 2]; and a second portion [second portion; annotated Figure 2] comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor [second conductor 4; annotated Figure 2] and at least a portion of a second cooling channel [second cooling channel 7; annotated Figure 2] are disposed in at least one recess of the second set of 
Bethge et al. fails to teach that the insulator [5] is ceramic.
Perry et al teaches that an insulator for a conductor can be made from ceramic paragraph 0018].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the insulator of Bethge et al. from a ceramic material as taught by Perry et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. 
Claim 16, Bethge et al. as modified discloses the article according to claim 15, wherein Bethge et al. further discloses that the at least a portion of the first cooling channel is in fluid communication with the at least a portion of the second cooling channel [Figure 2].
Claim 18, Bethge et al. as modified discloses the article according to claim 15, wherein Bethge et al. further discloses that the one or more ceramic insulators have a monolithic structure [Figure 2].
Claim 19, Bethge et al. as modified discloses the article according to claim 15, wherein Perry et al. further teaches that ceramic insulation used on the winding in a stator can comprise alumina [paragraph 0018].

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al. [US 2019/0109513] in view of Perry et al. [US 2014/0035426], as applied to claim 1 above,  and Sakamoto et al. [US 2004/0146289] as an evidentiary reference.
Claim 6, Bethge et al. as modified discloses the article according to claim 1, wherein Perry teaches that a ceramic insulation used on the winding in a stator can comprise alumina [paragraph 00187] wherein the thermal conductivity of alumina is 20 W/mK as evidenced by Sakamoto et al. [paragraph 0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the insulator of Bethge et al. as modified  to have a thermal conductivity between 3 W/mK and 30 W/mK by using alumina which is known to be used in a stator as taught by Perry et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. 
Claim 20, Bethge et al. as modified discloses the article according to claim 15, wherein Perry teaches that a ceramic insulation used on the winding in a stator can comprise alumina [paragraph 00187] wherein the thermal conductivity of alumina is 20 W/mK as evidenced by Sakamoto et al. [paragraph 0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the insulator of Bethge et al. as modified  to have a thermal conductivity between 3 W/mK and 30 W/mK by using alumina which is known to be used in a stator as taught by Perry et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al. [US 2019/0109513] in view of Perry et al. [US 2014/0035426] as applied to claim 1 above, and further in view of Kaji et al. [US2019/0334397].
Claim 7, Bethge et al. as modified discloses the article according to claim 1, with the exception of at least a portion of the first conductor and the at least a portion of the second conductor independently comprise a metal selected from copper, silver, gold, aluminum and combinations thereof.  
Kaji et al. teaches that that the winding for an electric machine can be made from a conductor [51] made from a metal selected from copper, silver, gold, aluminum and combinations thereof [paragraphs 0064 and0094].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the conductors of Bethge et al. as modified from a metal selected from copper, silver, gold, aluminum and combinations thereof as taught by Kaji et al. as there are well known conductive winding materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. 

Claims 3, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al. [US 2019/0109513] in view of Perry et al. [US 2014/0035426] as applied to claims 1 and 12 above, and further in view of Matsumoto et al. [US 2019/0222087] 
Claim 3, Bethge et al. as modified discloses the article according to claim 1, with the exception of the at least a portion of the first conductor is joined to the at least a portion of the second conductor.
Matsumoto et al. teaches an article comprising: one or more ceramic insulators [24, paragraph 0091] having a plurality of recesses [Figure 9], comprising: a first portion [the portion over 22a] comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor [22a] is disposed in a recess of the first set of recesses [Figure 9], a second portion [the portion over 22b] comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor [22b] is disposed in a recess of the second set of recesses [Figure 9]; wherein at least a portion of the first conductor [22a] is joined to the at least a portion of the second conductor [2b; Figure 9].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the single conductors of Bethge et al. as modified from two portions joined together as taught by Matsumoto et al. since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	Claim 13, Bethge et al. as modified discloses the system according to claim 12, wherein Matsumoto et al. discloses that the stator [39] comprises a stator body [1] but fails to specifically teach that the stator body comprising a magnetic material.
	Matsumoto et al. teaches a system [figure 1] comprising: a stator [10] and a rotor [paragraph 0059], wherein the rotor is configured to rotate relative to the stator [10]; wherein the stator [10] comprises a stator body [12] comprising a magnetic material [laminated steel; paragraph 0060] disposed on the article.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator body of Bethge et al. as modified from a magnetic material as that is the standard in the art for a stator body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 14, Bethge et al. as modified discloses the system according to claim 13, wherein Matsumoto et al. futher teaches that the stator [10] comprises a semiconductive material, a conductive material [laminated steel; paragraph 0060] or a combination thereof disposed on a
Claim 17, Bethge et al. as modified discloses the article according to claim 15, with the exception of the at least a portion of the first conductor is joined to the at least a portion of the second conductor.
Matsumoto et al. teaches an article comprising: one or more ceramic insulators [24, paragraph 0091] having a plurality of recesses [Figure 9], comprising: a first portion [the portion over 22a] comprising a first set of recesses of the plurality of recesses, wherein at least a portion of a first conductor [22a] is disposed in a recess of the first set of recesses [Figure 9], a second portion [the portion over 22b] comprising a second set of recesses of the plurality of recesses, wherein at least a portion of a second conductor [22b] is disposed in a recess of the second set of recesses [Figure 9]; wherein at least a portion of the first conductor [22a] is joined to the at least a portion of the second conductor [2b; Figure 9].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the single conductors of Bethge et al. as modified from two portions joined together as taught by Matsumoto et al. since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Response to Arguments
Applicant’s arguments, filed 11/11/2020, with respect to the rejection(s) of claim(s1-9 and 11-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bethge et al. [US 2019/0109513] as applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837